Case: 16-20416      Document: 00513906502         Page: 1    Date Filed: 03/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-20416                                   FILED
                                  Summary Calendar                            March 10, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                   Clerk


              Plaintiff–Appellee,

v.

CHRISTOPHER DANIEL CURI,

              Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-160-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Christopher Daniel Curi pleaded guilty to one count of conspiracy to
possess with intent to distribute 500 grams or more of cocaine, in violation of
21 U.S.C. § 841(a)(1), (b)(1)(B) and 21 U.S.C. § 846, and was sentenced to 70
months of imprisonment and a four-year term of supervised release.                            On
appeal, he argues that the factual basis for his guilty plea was inadequate




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20416      Document: 00513906502        Page: 2    Date Filed: 03/10/2017


                                    No. 16-20416

because the Government failed to prove that he had knowledge of the
particular type and quantity of drugs involved in his offense.
      As Curi concedes, his argument is foreclosed by United States v.
Betancourt, 586 F.3d 303, 308-09 (5th Cir. 2009), which held that Flores-
Figueroa v. United States, 556 U.S. 646 (2009), did not overturn United States
v. Gamez-Gonzalez, 319 F.3d 695 (5th Cir. 2003), and that the Government is
not required to prove knowledge of the drug type and quantity as an element
of an § 841 offense. See also United States v. Mata, 513 F. App’x 401, 402 (5th
Cir. 2013) (relying on Betancourt to reject as foreclosed a similar challenge to
a drug conspiracy conviction). 1
      Accordingly, Curi’s motion for summary disposition is GRANTED, and
the district court’s judgment is AFFIRMED.




      1 Although an unpublished opinion issued after January 1, 1996, is not controlling
precedent, it may be considered as persuasive authority. See Ballard v. Burton, 444 F.3d
391, 401 & n.7 (5th Cir. 2006) (citing 5TH CIR. R. 47.5.4).


                                           2